Citation Nr: 1456397	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case now resides with the VA RO in New Orleans, Louisiana.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

It appears that the issue of entitlement to revision of a June 1994 rating decision on the grounds that it contained clear and unmistakable error (CUE) has been raised by the record in the October 2014 appellate brief presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

When considering the CUE claim, the AOJ should consider the Board's opinion, below.


FINDINGS OF FACT

1.  A June 1994 rating decision last denied service connection for a bilateral knee disability.

2.  The evidence pertaining to the Veteran's bilateral knee disability since the June 1994 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral knee disability is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claims for service connection for a bilateral knee disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a bilateral knee disability in March 2008.

At the time of the last final June 1994 denial, evidence of record included service treatment records from the Veteran's active duty and VA treatment records.

Since the June 1994 denial evidence added includes the Veteran's statements and an appellate hearing presentation.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a bilateral knee disability is reopened.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a bilateral knee disability as a result of his active duty service.

A review of his service treatment records shows no notation of a knee disability in his August 1990 entrance examination.  There was a notation that the Veteran had surgery on his left knee in 1978 and that he had no problems since then (an important point). 

During his active duty service the Veteran received treatment for knee pain.  In March 1992 the Veteran underwent Medical Board Proceedings because of diagnoses of patellofemoral syndrome of his right knee and chondral irregularity, left knee, s/p surgical repair of his left knee.  The Veteran was separated from active duty in October 1992 due to his physical disability.

In a February 1994 VA examination the Veteran was diagnosed with degenerative arthritis of the left knee, post meniscectomy and chrondromalacia patella of the left knee.  

The examiner did not provide x-rays of the right knee although the Veteran reported and was examined for bilateral knee pain.

Based on the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has had a bilateral knee disability since his separation from active duty service that had its onset in active duty service.  Accordingly, service connection for a bilateral knee disability is granted.

The AOJ should take this into consideration when adjudicating the claim for entitlement to revision of the June 1994 rating decision on the grounds that it contained clear and unmistakable error (CUE).

As the AOJ has not yet addressed the CUE issue, it is not properly before the Board for consideration at this time.

ORDER

The claims for service connection for a bilateral knee disability are reopened and granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


